Citation Nr: 0029358	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a prestabilization rating under 38 C.F.R. 
§ 4.28.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29.

3.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from February 1960 to February 
1964.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  A notice of disagreement was 
received in March 1999, a statement of the case was issued in 
April 1999, and a substantive appeal was received in June 
1999. 

The Board notes that various communications from the veteran 
and his representative refer to burns on areas of the body 
other than the left lower abdomen, thus suggesting that the 
veteran may be claiming entitlement to compensation under 38 
U.S.C.A. § 1151 for such burns.  This matter is hereby 
referred to the RO for clarification and appropriate action. 


FINDINGS OF FACT

1.  The veteran was discharged from active military service 
in February 1964.

2.  During a period of VA hospitalization in 1994, the 
veteran suffered burns as a result of equipment malfunction 
during treatment.  

3.  By rating decision in October 1998, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for the 
burns suffered in 1994 in connection with VA medical 
treatment.  

4.  The veteran did not undergo surgery in 1994 in connection 
with the burns, nor was there immobilization by cast of one 
major joint or more. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a prestabilization rating 
have not been met.  38 C.F.R. § 4.28 (1999).  

2.  The criteria for entitlement to a temporary total 
convalescent rating have not been met.  38 C.F.R. § 4.30 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

38 C.F.R. § 4.28

The record shows that the veteran was discharged from 
military service in 1964.  Approximately 30 years later, he 
suffered burns in connection with treatment at a VA facility.  
He applied for and was granted compensation under the 
provisions of 38 U.S.C.A. § 1151.  A 10 percent rating was 
assigned effective April 20, 1994.  In a November 1998 
statement, the veteran's representative, in part, questioned 
the fact that the provisions of 38 C.F.R. § 4.28 were not 
applied in assigning the disability evaluation for the burns. 

Under 38 C.F.R. § 4.28, prestabilization ratings of 50 or 100 
percent may be assigned, in lieu of ratings assigned 
elsewhere, in the immediate post-discharge period.  A 
prestabilization rating continues for the 12-month period 
following discharge from service, although a prestabilization 
rating may be changed to a regular schedular total rating, or 
one authorizing a greater benefit, at any time.  A 100 
percent prestabilization rating is for assignment when there 
is an unstabilized condition with severe disability and 
substantially gainful employment is not feasible or 
advisable. 38 C.F.R. § 4.28 and Note (1) (1999).

The provisions of 38 C.F.R. § 4.28 are not applicable under 
the facts of this case.  The prestabilization provisions of 
this regulation are for application during the period 
immediately following a veteran's discharge from service, not 
many years later.  It is readily clear that there is no legal 
basis for favorable application of 38 C.F.R. § 4.28 under the 
facts of this case. 

38 C.F.R. § 4.30

The veteran and his representative also argue that a 
temporary total rating is warranted under the provisions of 
38 C.F.R. § 4.30.  However, the provisions of 38 C.F.R. 
§ 4.30 are very explicit.  Such grants are appropriate after 
surgery requiring a period of convalescence or when a 
claimant is immobilized by a cast.  In this case, the 
evidence shows that the veteran did not undergo surgery in 
connection with the burns suffered in 1994.  He was also not 
immobilized by cast.  Consequently, the Board finds that 
there is no legal basis on which the veteran's claim for 
benefits under 38 C.F.R. § 4.30 can be based. 


ORDER

Entitlement to a prestabilization rating under 38 C.F.R. 
§ 4.28 is not warranted.  Entitlement to a temporary total 
convalescent rating under 38 C.F.R. § 4.30 is not warranted.  
To this extent, the appeal is denied. 


REMAND

As referred to above, during a period of hospitalization from 
April 1994 to May 1994, the veteran, who suffers from C-5 
quadriplegia, underwent studies for autonomic dysfunction.  
During the course of those studies, there was an equipment 
malfunction, and the veteran suffered burns, as a result.  In 
October 1998, entitlement to compensation under 38 U.S.C.A. 
§ 1151 was established for residuals of burns received during 
the veteran's course of treatment.  

The veteran has requested consideration of an extraschedular 
evaluation under 38 C.F.R. § 4.29(g).  Although 38 C.F.R. 
§ 4.29, which affords a total disability rating in certain 
cases involving VA hospital treatment, generally contemplates 
periods of hospitalization in excess of 21 days, 38 C.F.R. 
§ 4.29(g) provides that "[m]eritorious claims of veterans 
who are discharged from the hospital with less than the 
required number of days but need post-hospital care and a 
prolonged period of convalescence will be referred to the 
Director, Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1).  The RO's decision does not reflect 
consideration of the possibility of an extraschedular 
evaluation. 

Additionally, in November 1998, the veteran's representative 
submitted a statement in which he took issue with the 
evaluation assigned by the RO to the veteran's injuries at 
the time of the October 1998 grant of 38 U.S.C.A. § 1151 
compensation.  While the veteran's representative did not 
expressly indicate that the veteran was disagreeing with the 
assignment of 10 percent in connection with the October 1998 
rating decision, a careful review of that communication shows 
that the representative was suggesting ways under various 
regulations for allowing a rating in excess of 10 percent 
during the period after 1994 when the veteran's burns were 
healing.  The United States Court of Appeals for Veterans 
Claims (Court) has since made it clear that in connection 
with ratings which grant service connection and assign 
initial ratings, separate ratings should be considered for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board believes the 
reasoning of the Court in Fenderson would apply to claims for 
higher ratings under 38 U.S.C.A. § 1151 as well. 

Under the circumstances, the Board believes that the November 
1998 letter from the veteran's representative can be 
construed as a notice of disagreement initiating an appeal 
from the RO's assignment of a 10 percent rating in its 
October 1998 rating decision.  Appropriate action under 38 
C.F.R. § 19.26, including the issuance of a statement of the 
case, must be accomplished to afford the veteran the 
opportunity to complete an appeal as to this issue by filing 
a timely substantive appeal.  Although the Board in the past 
has referred such matters to the RO for appropriate action, 
the Court has since made it clear that the proper course of 
action is to remand the matter to the RO.  Manlincon v. West, 
12, Vet. App. 238 (1999).

Therefore, this case is REMANDED for the following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the issue of entitlement to assignment of 
a higher disability rating for residuals 
of 1st and 2nd degree burns of the left 
lower abdomen under 38 U.S.C.A. § 1151.  
The veteran and his representative should 
be advised of the necessity of filing a 
timely substantive appeal if the veteran 
wishes to complete an appeal on this 
issue. 

2.  The RO should then review the entire 
record and  consider whether referral to 
the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1) is 
warranted.  See 38 C.F.R. § 4.29(g).  The 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  

The purpose of this remand is to ensure application of 
applicable regulations and to ensure the veteran due process 
of law.  The veteran and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

 

- 5 -


- 2 -


